EXHIBIT CHARMING SHOPPES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Thirteen Fifty-two Weeks Ended Weeks Ended February 2, February 2, (In thousands, except per share amounts) 2008 2008 Net sales $ 731,824 $ 2,722,462 Cost of goods sold, buying, catalog, and occupancy expenses 581,247 1,968,809 Selling, general, and administrative expenses 176,049 704,793 Impairment of goodwill and trademarks 18,172 18,172 Restructuring charges 14,357 14,357 Total operating expenses 789,825 2,706,131 Income/(loss) from operations (58,001 ) 16,331 Other income 1,006 8,793 Interest expense (2,265 ) (10,552 ) Income/(loss)from continuing operations before income taxes and extraordinary item (59,260 ) 14,572 Income tax provision/(benefit) (14,354 ) 13,858 Income/(loss) from continuing operations before extraordinary item (44,906 ) 714 Loss from discontinued operations, net of income tax benefit of $6,613 for 13 weeks and $10,241 for 52 weeks (80,428 ) (85,039 ) Extraordinary item, net of income tax provision of $582 for 13 and 52 weeks 912 912 Net loss $ (124,422 ) $ (83,413 ) Basic net loss per share: Income/(loss) from continuing operations $ (.38 ) $ .01 Loss from discontinued operations, net of tax (.69 ) (.70 ) Extraordinary item, net of income taxes .01 .01 Net loss (1) $ (1.07 ) $ (.69 ) Diluted net loss per share: Income/(loss) from continuing operations $ (.38 ) $ .01 Loss from discontinued operations, net of tax (.69 ) (.70 ) Extraordinary item, net of income taxes .01 .01 Net loss (1) $ (1.07 ) $ (.69 ) (1)Results may not add due to rounding
